COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00159-CR


Daniel Glenn Ostrander                    §    From Criminal District Court No. 2

                                          §    of Tarrant County (1250966R)

v.                                        §    June 20, 2013

                                          §    Opinion by Justice Gabriel

The State of Texas                        §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to reflect

that Ostrander pleaded not true to the habitual-offender notice. It is ordered that

the judgment of the trial court is affirmed as modified.

                                     SECOND DISTRICT COURT OF APPEALS


                                     By _________________________________
                                        Justice Lee Gabriel